McCALEB, Justice
(dissenting).
The district judge has written a comprehensive opinion in this case, with which I fully agree. To me, the majority are begging the question in concluding in substance that, because the Legislature did not clearly fix the jurisdiction of the Baton Rouge pilots within the port of New Orleans while piloting vessels from the port of New Orleans to Baton Rouge and return, it would be legislating for this Court to declare that it was the intent of the Legislature to delineate such jurisdiction.
In the first place, I think it plain that, when the Legislature passed Act 291 of 1942 stating in its title that it was an Act “To regulate the system of river port pilot-age between the ports of New Orleans and Baton Rouge and any intermediate ports”, it intended to fix jurisdiction. And when it created “a body of pilots to be known as ‘New Orleans and Baton Rouge Steamship Pilots’ whose duty it shall be to pilot sea-going vessels from the port of New Orleans to and including the port of Baton Rouge and intermediate ports and return”, it is perfectly evident that it was attempting to fix the area in which the New Orleans and Baton Rouge pilots were required to function. Surely, if the Legislature had intended only that these pilots were required to exchange vessels-at Southport, which is located at the upper end of the port of New Orleans, it would, have been easy to say so. And, when the Act stated “from the port of New Orleans”' without limitation, it can only signify a duty to exchange vessels from the point of general anchorage within the harbor of New Orleans where these vessels have been customarily exchanged for over a long, period of years.
Nor can I agree with the statement of the majority that “* * * this Court is without authority to fix jurisdiction based on custom” for, presented here for decision, is simply an interpretation of what the Legislature meant when it made it the duty of the Baton Rouge Pilots to pilot sea-going vessels from the port of New Orleans to and including the port of Baton Rouge. To ascertain this design, the 50-year custom of exchange of pilots at quarantine anchorage is most pertinent and I know of no reason in law why it cannot be considered. Indeed, while it is the accepted rule that usage or custom cannot nullify the plain meaning of a statute, “ * * * in enacting legislation, the legislature has been presumed to have in mind immemorial customs of the people, and a usage or custom is often regarded by the courts as an indication of the construction to be given to a statute of doubtful mean*953ing”. See 50 Am.Jur. “Statutes”, Section 297, page 278.
To say that the Legislature did not provide or even intend to provide for an exchange of pilots within the port of New Orleans, a matter so vital to the commerce, industry and, forsooth, the general welfare of this State, is to charge it with the grossest sort of negligence and ineptitude.
I respectfully dissent.